          Case 2:17-cr-00299-CB Document 62 Filed 02/14/19 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    )
                                            )
                                            )
                                  Plaintiff )
              vs.                           )               CRIMINAL CASE NO. 17-299
JAMES TARIC BYRD                            )
                                            )
                                            )
                                 Defendant



                             HEARING ON COMPETENCY

                               Before Judge CATHY BISSOON

Brendan T. Conway -AUSA                                    Samantha L. Stern-FPD
                                                           Michael Novara-FPD

                        Appear for Plaintiff                                      Appear for Defendant

Hearing began 2/14/19 at 3:15pm                            Hearing adjourned to
                                                           Stenographer Rick Ford
Hearing concluded 2/14/19 at 3:35pm
Interpreter:
                                               WITNESSES
               For Plaintiff                                            For Defendant

                                                           Defendant would not appear, order to
Dr.. Robert Wettstein-Live                                 follow.


USM Daniel Juba-Live
